                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

SHIRLEY A. FLOWERS,                             §
                                                §
                      PLAINTIFF,                §
                                                §
V.                                              §    CASE NO. 3:19-CV-1355-N-BK
                                                §
GARY C. THOMAS, ET AL.,                         §
                                                §
                      DEFENDANTS.               §

          ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
     RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made findings, conclusions and a

recommendation in this case. No objections were filed. The District Court reviewed the

proposed findings, conclusions and recommendation for plain error. Finding none, the

Court ACCEPTS the Findings, Conclusions and Recommendation of the United States

Magistrate Judge. Accordingly, Plaintiff’s case is DISMISSED WITHOUT

PREJUDICE.

       The Court prospectively CERTIFIES that any appeal of this action would not be

taken in good faith. See 28 U.S.C. § 1915(a)(3); FED. R. APP. P. 24(a)(3). In support of

this certification, the Court adopts and incorporates by reference the Magistrate Judge’s

Findings, Conclusions, and Recommendation. See Baugh v. Taylor, 117 F.3d 197, 202

and n.21 (5th Cir. 1997). Based on the Findings and Recommendation, the Court finds

that any appeal of this action would present no legal point of arguable merit and would,
therefore, be frivolous. Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).1 In the event

of an appeal, Plaintiff may challenge this certification by filing a separate motion to

proceed in forma pauperis on appeal with the Clerk of the Court, U.S. Court of Appeals

for the Fifth Circuit. See Baugh, 117 F.3d at 202; FED. R. APP. P. 24(a)(5).

       SIGNED this 3rd day of September, 2019.




                                              _________________________________
                                              UNITED STATES DISTRICT JUDGE




1
 Federal Rule of Appellate Procedure 4(a) governs the time to appeal an order. A timely
notice of appeal must be filed even if the district court certifies an appeal as not taken in
good faith.
